DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 34-41 and 47-59 are pending.
Claims 1-33 and 42-46 are cancelled.


Claim Rejections - 35 USC § 101
	The rejection under 35 U.S.C. 101 has been withdrawn.


Response to Arguments
Applicant's arguments filed October 6, 2021 have been fully considered but they are not persuasive.
In Remarks p. 8, Applicant contends "the cited portions of Wada do not appear to disclose identifying one or more directed cycles within the plurality of events and the causal relationships. While there may be a disclosure of a directed graph, the cited portions of Wada are silent regarding a directed cycle, let alone identifying one or more directed cycles and classifying a directed cycle based on a nominal system behavior."
	The Examiner respectfully disagrees, noting that the application specification in paragraphs [0240-242] describe "directed cycles" as nodes in Fig. 14 of the application specification, and 

	In Remarks pp. 11-12, Applicant contends "the cited portions of Wada do not appear to disclose determining a value for transfer entropy for each of the pairs of time series. The cited portions of Wada appear merely to describe a single pair of time series ("indexes X and Y") and evaluating the transfer entropy between those two time series of that pair. But there is no apparent disclosure or teaching regarding a plurality of pairs of time series and evaluating each such pair of the plurality of pairs..."
	The Examiner respectfully disagrees, noting that Wada (Para [0039-41], [0052]) discloses that time series data of several tens to several hundreds of types of indexes can be used, and the cited example of "indexes X and Y" is an exemplary explanation of the causal relationship evaluation functionality that can be applied to multiple pairs of index types that have time series data stored in the system.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-36, 52-57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al., US Patent Pub. US 20170220937 A1 (hereinafter Wada) in view of Middlebrooks et al., US Patent Pub. US 20130135600 A1 (hereinafter Middlebrooks).

Claim 34
Wada teaches a method of classifying an event associated with a fault condition occurring within a system (Wada, Para [0038] - - A method of classifying events/”event associated with a fault condition” that occur within a system.), the method comprising: determining causal relationships between a plurality of events associated with the system (Wada, Para [0039-41] - - Determining causal relationships between a plurality of system indexes/events.); identifying, by a hardware computer system, one or more directed cycles within the plurality of events and the causal relationships (Wada, Para [0039-41], [0062] - - A general purpose computer hardware system identifying nodes/”directed cycles” within the plurality of system indexes/events and causal relationships.); classifying a directed cycle based on a nominal system behavior (Wada, Para [0062-63] - - Determining/classifying a node/”directed cycle” as being a cause node or effect node based on the index data/”nominal system behavior”.); and classifying one or more event(s) having a causal relation to the classified directed cycle based on the cycle classification. (Wada, Para [0062-63] - - Determining/classifying causal 
But Wada fails to specify correcting, optimizing or otherwise configuring the system based on the classified one or more event(s) and/or providing a signal representing, or based on, the classified one or more event(s) to a tool or the system for use by the tool or the system in correction, optimization or other configuration of the system.
However Middlebrooks teaches correcting the system based on the classified one or more event(s) to a tool or the system for use by the system in correction of the system. (Middlebrooks, Para [0038] - - Adjustments/corrections made based on an error/”classified event” applied to a lithographic system.)
Wada and Middlebrooks are analogous art because they are from the same field of endeavor.  They relate to tools for monitoring production systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above tool for monitoring production systems, as taught by Wada, and incorporating adjustments made based on an error applied to a lithographic system, as taught by Middlebrooks.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent further errors from occurring with subsequent substrates by making adjustments based on a detected error to a lithographic system, as suggested by Middlebrooks (Para [0038]).

Claim 35
The combination of Wada and Middlebrooks teaches all the limitations of the base claims as outlined above.  
classifying one or more of the plurality of events as a root cause event for the fault condition. (Wada, Para [0062-63] - - Determining/classifying a system index/event as a cause/”root cause” of an event/”fault condition”.)

Claim 36
The combination of Wada and Middlebrooks teaches all the limitations of the base claims as outlined above.  
The combination of Wada and Middlebrooks further teaches classifying one or more of the events which have a causal relationship with a classified directed cycle, but which are not comprised within the classified directed cycle, as a root cause event. (Wada, Para [0084-85] - - Determining/classifying a system index/event that has a causal relationship with a node/”directed cycle” as a cause/”root cause”, where the system index/event did not originate with the node/”directed cycle”.)

Claim 52
The combination of Wada and Middlebrooks teaches all the limitations of the base claims as outlined above.  
The combination of Wada and Middlebrooks further teaches the determining causal relationships comprises using a method of identifying causal relationships between pairs of time series (Wada, Para [0039-41], [0052] - - Determining causal relationships between a plurality of system indexes/events in pairs of time series.), each pair of time series corresponding to a different pair of parameters of an apparatus, each time series comprising multiple samples of a different one of the parameters (Wada, Para [0063], [0083-85], [0115-116] - - Time series corresponding to blood pressure , the method of identifying causal relationships comprising: determining a value for transfer entropy for each of the pairs of time series; and using the values for transfer entropy to identify causal relationships between the pairs of time series. (Wada, Para [0041-43], Fig. 3 - - Determining the transfer entropy between the time series of two indexes/”pair of parameters” that are selected from multiple indexes to determine the causal relationships between the pairs of time series.)
	Middlebrooks further teaches a lithographic apparatus. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above tool for monitoring production systems, as taught by Wada and Middlebrooks, and further incorporating the lithographic apparatus, as taught by Middlebrooks.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine the quality of a lithographic production process by using the lithographic monitoring apparatus, as suggested by Middlebrooks (Para [0004]).

Claim 53
The combination of Wada and Middlebrooks teaches all the limitations of the base claims as outlined above.  
The combination of Wada and Middlebrooks further teaches each step of the method is automated. (Wada, Para [0038] - - The steps of the method are automated.)

Claim 54

The combination of Wada and Middlebrooks further teaches the apparatus is arranged to classify an event associated with a fault condition occurring within the apparatus. (Wada, Para [0038] - - A method of classifying events/”event associated with a fault condition” that occur within a system.)
But the combination of Wada and Middlebrooks fails to specify a lithographic apparatus comprising: an illumination optical system arranged to illuminate a pattern; and a projection optical system arranged to project an image of the pattern onto a substrate.
However Middlebrooks teaches a lithographic apparatus comprising: an illumination optical system arranged to illuminate a pattern (Middlebrooks, Para [0020] - - An optical illumination system that illuminates a patterning device.); and a projection optical system arranged to project an image of the pattern onto a substrate. (Middlebrooks, Para [0020] - - An optical projection system that projects the image of a patterning device onto a substrate.)

Claim 55
Wada teaches a computer program comprising processor readable instructions which, when run on a suitable processor controlled apparatus (Wada, Para [0039] - - A CPU/processor reading and executing a program on a computer/”processor controlled apparatus”.), cause the processor controlled apparatus to at least: determine causal relationships between a plurality of events associated with a system (Wada, Para [0041] - - Determining causal relationships between a plurality of system indexes/events.); identifying, by a hardware computer system, one or more directed cycles within the plurality of events and the causal relationships (Wada, Para [0039-41], [0062] - - A general purpose computer hardware system identifying nodes/”directed cycles” within the plurality of system indexes/events and causal relationships.); classify a directed cycle based on a nominal system behavior ; and classify one or more event(s) associated with a fault condition occurring within the system and having a causal relation to the classified directed cycle, based on the cycle classification. (Wada, Para [0062-63] - - Determining/classifying causal relationships as cause or effect in the relationship between a plurality of system indexes/events and the nodes/”directed cycles”.)
But Wada fails to specify correcting, optimizing or otherwise configuring the system based on the classified one or more event(s) and/or providing a signal representing, or based on, the classified one or more event(s) to a tool or the system for use by the tool or the system in correction, optimization or other configuration of the system.
However Middlebrooks teaches correcting the system based on the classified one or more event(s) to a tool or the system for use by the system in correction of the system. (Middlebrooks, Para [0038] - - Adjustments/corrections made based on an error/”classified event” applied to a lithographic system.)
Wada and Middlebrooks are analogous art because they are from the same field of endeavor.  They relate to tools for monitoring production systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above tool for monitoring production systems, as taught by Wada, and incorporating adjustments made based on an error applied to a lithographic system, as taught by Middlebrooks.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent further errors from occurring with subsequent substrates by making adjustments based on a detected error to a lithographic system, as suggested by Middlebrooks (Para [0038]).

Claim 56
Wada teaches a method of identifying causal relationships between pairs of time series (Wada, Para [0039-41], [0051-52] - - Determining causal relationships between a plurality of system indexes/events in pairs of time series.), each pair of time series corresponding to a different pair of parameters of an apparatus, each time series comprising multiple samples of a different one of the parameters (Wada, Para [0063], [0083-85], [0115-116] - - Time series corresponding to blood pressure and steps/”a pair of parameters” of an monitored person or system/apparatus where each time series contains multiple data samples of each of the parameters), the method comprising: determining, by a hardware computer system, a value for transfer entropy for each of the pairs of time series; and using the values for transfer entropy to identify causal relationships between the pairs of time series. (Wada, Para [0039-43] - - A general purpose computer hardware system determining the transfer entropy between the time series of two indexes/”pair of parameters” to determine the causal relationships between the pairs of time series.)
	Middlebrooks further teaches a lithographic apparatus. 
Wada and Middlebrooks are analogous art because they are from the same field of endeavor.  They relate to tools for monitoring production systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above tool for monitoring production systems, as taught by Wada and Middlebrooks, and further incorporating the lithographic apparatus, as taught by Middlebrooks.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine the quality of a lithographic production process by using the lithographic monitoring apparatus, as suggested by Middlebrooks (Para [0004]).

Claim 57
The combination of Wada and Middlebrooks teaches all the limitations of the base claims as outlined above.  
The combination of Wada and Middlebrooks further teaches statistical significance of each transfer entropy value is evaluated by comparing the determined transfer entropy value to a significance threshold value indicative of that which would occur through random chance; and attributing a causal relationships to only those pairs of time series for which the transfer entropy value is above its significance threshold value. (Wada, Para [0039-43], [0063], [0084] - - Statistical information/significance within the causal relationship data assessed using transfer entropy and comparing it to a threshold value that indicates a difference between the significance of the data over non-significant data/”random chance” and attributing a causal relationship to the pairs of time series where the data is over the threshold and significant.)

Claim 59
Wada teaches a computer program product comprising a non-transitory computer-readable medium comprising processor readable instructions therein, which instructions, when run on a suitable processor controlled apparatus (Wada, Para [0039] - - A CPU/processor reading and executing a program stored in memory on a computer/”processor controlled apparatus”.), cause the processor controlled apparatus to at least: determine a value for transfer entropy for each of a plurality of pairs of time series, each pair of time series corresponding to a different pair of parameters of a lithographic apparatus, each time series comprising multiple samples of a different one of the parameters; use the values for transfer entropy to identify causal relationships between the pairs of time series (Wada, Para [0039-43] - - Determining the transfer entropy between the time series of two indexes/”pair of parameters” that are selected from multiple indexes/parameters to determine the ; and 
But Wada fails to specify correct, optimize or otherwise configure the lithographic apparatus or a process involving the lithographic apparatus based on the identified causal relationships and/or provide a signal representing, or based on, the identified causal relationships to a tool or a system for use by the tool or system in correction, optimization or other configuration of the lithographic apparatus or a process involving the lithographic apparatus.
However Middlebrooks teaches correcting the system based on the classified one or more causal relationships to a tool or the system for use by the system in correction of the lithographic apparatus. (Middlebrooks, Para [0038] - - Adjustments/corrections made based on an error/”classified causal relationship” applied to a lithographic system/apparatus.)
Wada and Middlebrooks are analogous art because they are from the same field of endeavor.  They relate to tools for monitoring production systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above tool for monitoring production systems, as taught by Wada, and incorporating adjustments made based on an error applied to a lithographic system, as taught by Middlebrooks.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent further errors from occurring with subsequent substrates by making adjustments based on a detected error to a lithographic system, as suggested by Middlebrooks (Para [0038]).


Claims 37-40 and 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al., US Patent Pub. US 20170220937 A1 (hereinafter Wada) in view of Middlebrooks et al., US Patent Pub. US 20130135600 A1 (hereinafter Middlebrooks) as applied to Claims 34-36, 52-57, and 59 above, in view of Bourne et al., US Patent Num. US 5969973 A (hereinafter Bourne).

Claim 37
The combination of Wada and Middlebrooks teaches all the limitations of the base claims as outlined above.  
But the combination of Wada and Middlebrooks fails to specify determining whether the directed cycle is wanted or unwanted.
However Bourne teaches determining whether the directed cycle is wanted or unwanted. (Bourne, Col 21, Line 42 – Col 22, Line 14 - - The planning method determines if a bend sequence/”directed cycle” meets a cost requirement/wanted, or if the cost is too high/unwanted.)
Wada, Middlebrooks, and Bourne are analogous art because they are from the same field of endeavor.  They relate to predictive tools of production systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above predictive tool of a production system, as taught by Wada and Middlebrooks, and further incorporating the planning method determining if a bend sequence meets a cost requirement, as taught by Bourne.  
One of ordinary skill in the art would have been motivated to do this modification in order to learn from initial production runs in order to maximize efficiency by generating multiple sequences of tasks that the planning method then determines if a bend sequence task meets a cost requirement, as suggested by Bourne (Col 6, Lines 55-57).

Claim 38

Bourne further teaches determining whether an aspect of operation of the system described by the directed cycle is within a specified margin with reference to the nominal system behavior. (Bourne, Col 23, Lines 1-18 - - Determining if an aspect of a sequence/”directed cycle” is within a specified margin with reference to the expected bending result/”nominal system behavior”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above predictive tool of a production system, as taught by Wada, Middlebrooks, and Bourne, and further incorporating the planning method determining if a bend sequence is within a specified margin with reference to the expected bending result, as taught by Bourne.  
One of ordinary skill in the art would have been motivated to do this modification in order to learn from initial production runs in order to maximize efficiency by generating multiple sequences of tasks that the planning method then determines if a bend sequence is within a specified margin with reference to the expected bending result, as suggested by Bourne (Col 6, Lines 55-57).

Claim 39
The combination of Wada, Middlebrooks, and Bourne teaches all the limitations of the base claims as outlined above.  
The combination of Wada, Middlebrooks, and Bourne further teaches determining the root cause event as an event having a causal relationship with a classified unwanted directed cycle, but not comprised within the classified unwanted directed cycle. (Wada, Para [0084-85] - - Determining/classifying a system index/event that has a causal relationship with a node/”classified 

Claim 40
The combination of Wada, Middlebrooks, and Bourne teaches all the limitations of the base claims as outlined above.  
The combination of Wada, Middlebrooks, and Bourne further teaches responsive to there being no event having a causal relationship with a classified unwanted directed cycle, but not comprised within the classified unwanted directed cycle, determining the root cause event as the most important event within the classified unwanted directed cycle. (Wada, Para [83-101], Figs. 9, 10a, 10b, 10c - - Determining that the blood pressure node/”classified unwanted directed cycle” has no index/event having a causal relationship with itself, or affected by/”comprised within” the node itself, the system determines that weight is the cause/”root cause” index/event that has the most influence/”important event” on the blood pressure node/”classified unwanted directed cycle”.)

Claim 48
The combination of Wada and Bourne teaches all the limitations of the base claims as outlined above.  
The combination of Wada and Bourne further teaches classifying the events. (Wada, Para [0062-63] - - Determining/classifying a system index/event as a cause or effect.)

Claim 49
The combination of Wada, Middlebrooks, and Bourne teaches all the limitations of the base claims as outlined above.  
determining whether an event is wanted or unwanted. (Wada, Para [0082-0085] - - Determining if an index/event such as weight exceeds an expected range/unwanted, or does not exceed an expected range/wanted.)

Claim 50
The combination of Wada, Middlebrooks, and Bourne teaches all the limitations of the base claims as outlined above.  
The combination of Wada, Middlebrooks, and Bourne further teaches the root cause event is further determined to be an unwanted event. (Wada, Para [0082-0085] - - Determining if an index/event such as weight exceeds an expected range/unwanted and is determined to be a cause/”root cause” of increased blood pressure.)

Claim 51
The combination of Wada, Middlebrooks, and Bourne teaches all the limitations of the base claims as outlined above.  
Bourne further teaches responsive to no unwanted directed cycles being identified, determining the root cause event to be the most important and/or first unwanted event. (Bourne, Col 23, Lines 1-18 - - Determining if an aspect of a sequence/”directed cycle” is not within a specified margin/”unwanted event” resulting in the prevention of a work piece from being formed/”root cause” with the current sequence, making the event the most important event.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above predictive tool of a production system, as taught by Wada, Middlebrooks, and Bourne, and further incorporating the planning method determining if a 
One of ordinary skill in the art would have been motivated to do this modification in order to learn from initial production runs in order to maximize efficiency by generating multiple sequences of tasks that the planning method then determines if a bend sequence is within a specified margin with reference to the expected bending result, as suggested by Bourne (Col 6, Lines 55-57).


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al., US Patent Pub. US 20170220937 A1 (hereinafter Wada) in view of Middlebrooks et al., US Patent Pub. US 20130135600 A1 (hereinafter Middlebrooks) as applied to Claims 34-36, 52-57, and 59 above, in view of Mosleh et al., US Patent Pub. US 20070011113 A1 (hereinafter Mosleh).

Claim 41
The combination of Wada and Middlebrooks teaches all the limitations of the base claims as outlined above.  
But the combination of Wada and Middlebrooks fails to specify context filtering the data describing the plurality of events prior to the determining causal relationships.
However Mosleh teaches context filtering the data describing the plurality of events prior to the determining causal relationships. (Mosleh, Para [0055] - - Filtering data by relevance/context prior to determining causal relationships.)
Wada, Middlebrooks, and Mosleh are analogous art because they are from the same field of endeavor.  They relate to predictive tools of production systems.

One of ordinary skill in the art would have been motivated to do this modification in order to provide speed optimization by filtering data by relevance prior to determining causal relationships, as suggested by Mosleh (Para [0056]).


Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al., US Patent Pub. US 20170220937 A1 (hereinafter Wada) in view of Middlebrooks et al., US Patent Pub. US 20130135600 A1 (hereinafter Middlebrooks) as applied to Claims 34-36, 52-57, and 59 above, in view of Mosleh et al., US Patent Pub. US 20070011113 A1 (hereinafter Mosleh) as applied to Claim 41 above, and in further view of Meng et al., US Patent Pub. US 20070112707 A1 (hereinafter Meng).

Claim 47
The combination of Wada, Middlebrooks, and Mosleh teaches all the limitations of the base claims as outlined above.  
The combination of Wada, Middlebrooks, and Mosleh further teaches obtaining parameter data relating to a system and/or process (Wada, Para [0039-42] - - Acquiring/obtaining threshold/”parameter data” relating to a monitored condition/process.); determining context data relating to a context in which the system and/or process is operating from the parameter data, wherein the system and/or process is operable in at least one of a plurality of contexts at any one time (Wada, Para [0072], [0082-85] - - Determining which of the data that is a factor/”context data” ; and each context segment comprising a segment of one of the contexts, wherein each context is segmented temporally. (Wada, Para [0104], [0115-116] - - The data/context is segmented temporally into time series data.)
But the combination of Wada and Mosleh fails to specify applying a quality weighting to the context data, the quality weighting being dependent upon a measure of the accuracy of the context data for a particular context segment.
However Meng teaches applying a quality weighting to the data, the quality weighting being dependent upon a measure of the accuracy of the context data for a particular context segment. (Meng, Para [0003-0004] - - Weighting certain pattern data that is more accurate with greater significance than other pattern data that is less accurate)
Wada, Middlebrooks, Mosleh, and Meng are analogous art because they are from the same field of endeavor.  They relate to predictive tools for systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above predictive tool for a system, as taught by Wada, Middlebrooks, and Mosleh, and further incorporating weighting certain pattern data that is more accurate with greater significance than other pattern data that is less accurate, as taught by Meng.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow creation of a neural net that more accurately approximates a physical system by weighting certain pattern data that is more accurate with greater significance than other pattern data that is less accurate, as suggested by Meng (Para [0003]).


Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al., US Patent Pub. US 20170220937 A1 (hereinafter Wada) in view of Middlebrooks et al., US Patent Pub. US 20130135600 A1 (hereinafter Middlebrooks) as applied to Claims 34-36, 52-57, and 59 above, in further view of Nichols et al., US Patent Pub. US 20070168341 A1 (hereinafter Nichols).

Claim 58
The combination of Wada and Middlebrooks teaches all the limitations of the base claims as outlined above.  
The combination of Wada and Middlebrooks further teaches using transfer entropy values as references in determining the significance threshold value. (Wada, Para [0039-43], [0063], [0084] - - Statistical information/significance within the causal relationship data assessed using transfer entropy and setting a threshold value that indicates a difference between the significance of the data over non-significant data.)
But the combination of Wada and Middlebrooks fails to specify shuffling the time series in time, determining surrogate transfer entropy values for each pair of shuffled time series
However Nichols teaches shuffling the time series in time, determining surrogate transfer entropy values for each pair of shuffled time series (Nichols, Para [0027-28] - - Shuffling time series in time and applying transfer entropy algorithms to the data and the surrogates.)
Wada, Middlebrooks, and Nichols are analogous art because they are from the same field of endeavor.  They relate to tools for detecting faults using monitored data.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above tool for detecting faults using monitored data, as taught by Wada and Middlebrooks, and further incorporating shuffling time series in time and applying transfer entropy algorithms to the data and the surrogates, as taught by Nichols.  
 (Para [0006]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119